423 F.2d 1213
Pasquale L. GALLIZZI, Plaintiff-Appellant,v.Juanita WILLIAMS et al., Defendants-Appellees.
No. 28798 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
March 24, 1970.

Pasquale L. Gallizzi, pro se.
John L. Briggs, U.S. Atty., Tampa, Fla., William D. Ruckelshaus, Asst. Atty. Gen., Alan S. Rosenthal, Reed Johnston, Jr., Attys., Dept. of Justice, Washington, D.C., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The United States District Court for the Middle District of Florida dismissed the complaint of the plaintiff-appellant, Gallizzi, against certain employees and former employees at the Veterans Administration Center at Bay Pines, Florida.1  It is difficult to discern any logical or reasonable meaning from the allegations of the plaintiff's complaint, but at best it appears to be frivolous and plainly barred by the doctrine of official immunity as set forth in a number of cases.  See Barr v. Matteo, 360 U.S. 564, 79 S. Ct. 1335, 3 L. Ed. 2d 1434 (1959); Norton v. McShane, 332 F.2d 855 (5th Cir. 1964), cert. denied, 380 U.S. 981, 85 S. Ct. 1345, 14 L. Ed. 2d 274; United States v. Faneca, 332 F.2d 872 (5th Cir. 1964).


2
In our opinion the appeal is frivolous and the same is hereby dismissed.



1
 We have concluded on the merits that this case is of the character that does not justify oral argument.  Therefore, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties of this action in writing.  5 Cir.R. 18; see Huth v. Southern Pacific Co., 5 Cir., 1969, 417 F.2d 526, 527-530; Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, 805-808